DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


The claims are rejected as follows
Claims 1, 2, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger, US 5,607,766 (“Berger”) or in the alternative under 35 U.S.C. 103 as being unpatentable over Berger on its own or in view of Meyst et al., US 4,283,289 (“Meyst”) or Sato, US 4,253,476 (“Sato”).
Claims 3–7 are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Wei et al., US 2001/0040136 A1 (“Wei”), and optionally in view of Meyst.
Claims 9–11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Hamlin, US 5,728,298 (“Hamlin”), and optionally in view of Meyst.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Berger, or in the alternative under 35 U.S.C. 103 as being unpatentable over Berger in view of Yoo et al., US 2004/0098957 (“Yoo”).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Yoo.
Claim 1 describes a self-supporting tubular porous fiber filter.  The filter comprises bicomponent fibers.  The bicomponent fibers are oriented “generally” in parallel along a long axis of the filter.  The filter has a wall thickness of 2mm or greater.  The filter also has a void space in the filter that is less than “about 70%.”  The filter is self-supporting.
The term “generally” does not render the claim indefinite.  Rather, a person of ordinary skill in the art would understand that the fibers are oriented parallel along a long axis of the filter, with some potential minor variation.  See 
Additionally, the term “about” does not create an indefiniteness issue.  Rather, a person of ordinary skill in the art would understand that the filter has a wall thickness of around 2mm, with some minor potential variation.  See MPEP 2173.05(b)(III).
The disclosure fails to teach that the numerical ranges of a wall thickness of “2mm or greater” and a void space of “less than about 70%” are critical to the claimed invention.  Rather, the specification only teaches that the filter can have a wall thickness within the claimed range, without explaining its significance.  See Spec. dated Mar. 06, 2020 (“Spec.”) [0015]. Likewise, the disclosure only teaches that the filter can have a void space within the claimed range, without explaining the importance of the claimed range.  Id. at [0032].  It is noted that the Applicant argues that the claimed void space allows for a better strength of the filter, allowing it to work under higher pressure environment while also providing the self-supporting qualities as claimed.  See Applicant Rem. dated Dec. 03, 2021 (“Applicant Rem.”) 5.  But the disclosure fails to support this conclusion, because there is no discussion that the claimed void space improves the strength of the filter.  Attorney arguments cannot take the place of evidence where evidence is necessary.  See MPEP 2145(I).  
Berger discloses an element 90 or 95.  Berger Figs. 4, 6, col. 15, lls. 25–50.  The element 90 in the Fig. 4 embodiment corresponds to the “self-supporting tubular porous fiber filter”—because it is a filter, is manufactured from a self-sustaining porous rod and has an elongated cylindrical shape.  Id.  The element 95 in the Fig. 6 embodiment also corresponds to the “self-supporting tubular porous fiber filter”—because it can be used for filtration, is manufactured from a self-sustaining porous rod, has an elongated Id. at Fig. 6, col. 15, lls. 25–50.  
In each embodiment, the elements 90, 95 comprise bicomponent fibers.  Id. at col. 15, lls. 25–50.  The bicomponent fibers are oriented generally in parallel along a long axis of the elements 90, 95, because the fibers are randomly oriented primarily in a longitudinal direction.  Id. at col. 9, lls. 11–25.  
Berger further teaches that the elements 90, 95 can have a diameter of 25.0 mm.  Berger Table 1, col. 17, lls. 30–46.  This range is within the claimed range of “a wall thickness of 2mm or greater.”  
Berger also teaches that the elements 90, 95 have a porosity of “over 70%.”  Berger col. 9, lls. 11–25.  This anticipates the claimed range of “a void space…less than about 70%” because the prior art range touches the claimed range, and there is no evidence that the claimed range is critical.  See MPEP 2131.03(II).  Note also that the term “about” within the claimed range is interpreted so that there is some slight variance on the upper and lower ends of the range.  Alternatively, the prior art range of “over 70%” establishes a prima facie case of obviousness over the claimed range, because the prior art overlaps with the claimed range.  See MPEP 2144.05(I).  

    PNG
    media_image1.png
    895
    1071
    media_image1.png
    Greyscale

As noted, the Examiner takes the position that the element 95 in the Fig. 6 embodiment is a filter.  However, it also would have been obvious for the element 95 to be used as a filter, because the reference teaches that the porous rods of the invention can be used for filtration.  Berger col. 6, lls. 53–66.
Additionally, it would have been obvious to use routine experimentation to determine the optimal outer diameter of elements 90, 95, and the optimal thickness of the material between the inner channel and the outer diameter in element 95. Berger teaches that the element 90 or 95 can be used for liquid filtration.  Berger col. 6, lls. 61–66. Meyst discloses a cylindrical filter liquid filter element 20.  Meyst col. 3, ll. 14–22.  The inner diameter of the filter element 20 can range from 0.25 to 10 inches (6.35 to 254 mm), with the outer diameter ranging from 0.49 to 12 inches (12.45 to 304.8 mm).  Id. at col. 4, lls. 43–54.  Therefore, the wall of filter material, formed between the inner and outer diameters, has a thickness ranging from 6.1 mm to 298.45 mm.  The inner Id. at col. 4, lls. 43–54.  
As such, it would have been obvious to use routine experimentation select the desired outer diameter of Berger’s elements 90, 95, and the optimal thickness of the material between the inner channel and the outer diameter in element 95, depending on the desired length of the filters 90, 95.  The outer diameter of elements 90, 95 or the thickness of the material between the inner channel and the outer diameter in element 95, correspond to the “wall thickness.”  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of the wall thickness being “2mm or greater”—because Meyst discloses a liquid filter with an outer diameter ranging from 12.45 to 304.8 mm, and a thickness of the filter material between the inner channel and the outer diameter ranging from 6.1 mm to 298.45 mm.  
Alternatively, it would have been obvious for Berger’s element 90 or 95 to have an outer diameter ranging from 7 to 10 mm, and a length ranging from 3 to 30 mm.  This is because the element 90 or 95 can be used as a cigarette filter (Berger col. 9, lls. 26–31), and Sato discloses that a cigarette filter conventionally has these dimensions (Sato col. 3, lls. 60–65).  The diameter or the length of Berger’s element 90 or 95 would correspond to the “wall thickness.”  
Additionally, with respect to the numerical ranges of the filter having a “wall thickness of 2mm or greater” and a “void space [of] less than about 70%”—“[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed See Spec. [0015], [0032].  Therefore, any difference between the claimed invention and the prior art, with respect to the claimed ranges, is insufficient to overcome the prior art.
Claim 2 requires for the filter of claim 1, the filter has an outer diameter between about 2 to less than about 25 mm.
The term “about” does not render the claim indefinite.  Rather, a person of ordinary skill in the art would understand that the outer diameter ranges from 2 to 25 mm, with some minor variation.  See MPEP 2173.05(b)(III).
Berger further teaches that the elements 90, 95 can have a diameter of 25.0 mm.  Berger Table 1, col. 17, lls. 30–46.  This range anticipates the claimed range of 2 to 25mm, because there Table 1 provides a specific example of the prior art being within the claimed range.  See MPEP 2131.03(I).  Additionally, the prior art range of 25.0 mm establishes a prima facie case of obviousness over the claimed range, because the two ranges overlap with one another.  See MPEP 2144.05(I).
Alternatively, it would have been obvious to use routine experimentation to determine the optimal outer diameter of Berger’s elements 90, 95, depending on the desired length of the elements, for the reasons explained in the rejection of claim 1 above.
Additionally, it would have been obvious for Berger’s element 90 or 95 to have an outer diameter ranging from 7 to 10 mm.  This is because the element 90 or 95 can be 
Claims 3–7 require for the filter of claim 1, the filter has a filtration efficiency of at least 95% for filtering particles 5 microns, 3 microns, 2 microns, 1 micron or 0.5 micron in size in a liquid solution, respectively.  
The disclosure fails to disclose that the efficiency is critical to the claimed invention.  Rather, the disclosure teaches that the filter can have the claimed efficiency characteristics, without explaining that the efficiency produces unexpected results.  Spec. dated Mar. 06, 2020 (“Spec.”) [0034].
Berger’s element 90 or 95 can be used for liquid filtration.  Berger col. 6, ll. 61–66.  The structure of the element 90 or 95 can be adjusted so that it has commercially acceptable filtration characteristics.  Id. at col. 7, lls. 1–3.
The reference, however, does not explicitly disclose the filtration efficiency of the element 90 or 95 when it is used as a liquid filter.
Wei discloses a method of coating a conventional, non-woven liquid filter material with a catatonically charged coating, in order to improve the efficiency of the non-woven filter material.  Wei [0005], [0009], [0015].  The coating allows the filter material to have a capture efficiency of 99.9% for 0.5 micrometer diameter polystyrene latex microparticles.  Id. at [0043].  Wei’s coating is beneficial because it is able to improve the filtration efficiency of the nonwoven filter material in a less expensive, more environmentally friendly manner compared to conventional cationic coatings.  Id
It would have been obvious to apply Wei’s cationic coating to the filter material of Berger’s element 90 or 95 to improve its filtration efficiency.  With this modification, it would have been obvious for Berger’s element 90 or 95 to have similar efficiency as the filter described in Wei.  Note that a filtration efficiency of 99.99% for 0.5 micron particles would also have this efficiency for larger particles.  Therefore with the modification, Berger’s filter element 90 or 95 would have an efficiency of at least 99.99% for 5 microns, 3 microns, 2 microns, 1 micron particles, as described in claims 3–6.
Additionally, it would have been obvious to use routine experimentation to determine the optimal efficiency of Berger’s filter element 90 or 95, even if the element 90 or 95 is not treated with Wei’s coating.  Berger teaches that the structure of the filter element can be adjusted so that it has commercially acceptable filtration characteristics.  Berger col. 7, lls. 1–3.  Therefore, it would have been obvious to use routine experimentation to determine the optimal efficiency, depending on the desired filtration characteristics.  See MPEP 2144.05(II).
Furthermore, “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  MPEP 2144.05(III)(A) (internal citations and quotations omitted).  Here, the disclosure fails to indicate that the claimed ranges are critical.  Therefore, any difference between the claimed invention and the prior art with respect to the efficiency fails to patentably distinguish over the prior art.
Claim 8 requires for the filter of claim 1, the bicomponent fibers are selected from polyethylene/polypropylene (PE/PP), polyethylene/polyethylene terephthalate (PE/PET), polypropylene/polyethylene terephthalate (PP/PET), polyethylene terephthalate/ polypropylene (PET/PP), co-polyethylene terephthalate/polyethylene terephthalate (co-PET/PET), polyethylene terephthalate /Nylon (PET/Nylon), Nylon/polyethylene terephthalate (Nylon/PET), ethylene vinyl alcohol/polyethylene terephthalate (EVOH/PET), Nylon/Nylon, EVOH/Nylon, or PET/polybutylene terephthalate (PET/PBT).
Berger’s bicomponent fibers can comprise a sheath manufactured from polyethylene terephthalate and a core manufactured from polypropylene, polybutylene terephthalate, polyethylene, and nylon with a sheath manufactured from.  Berger col. 11, lls. 41–56.  
Therefore, the bicomponent fibers are polyethylene terephthalate/polypropylene, polyethylene terephthalate/nylon or polyethylene terephthalate/polybutylene terephthalate. 
Claims 9 and 10 each requires for the filter of claim 1, the filter has an internal surface and an external surface.  In claim 9, the internal surface comprises pore sizes that are larger than the pore sizes of the external surface.  In claim 10, the internal surface comprises pores that are smaller than pore sizes of the external surface
In the Fig. 6 embodiment, the filter element 95 has an internal surface (the internal surface formed by groove 92) and an external surface (the surface on the outside of the element 95).  Berger Fig. 6, col. 15, lls. 36–50.
Berger’s filter element 95 can be used for filtering liquid or gas.  Berger col. 6, ll. 61–66.  
The reference, however, fails to disclose that the filter element has the graded structure as required by the claims.
Hamlin a filter element 10 that is used to filter liquid or gas.  Hamlin Fig. 1, col. 3, lls. 29–54.  The filter element 10 has an internal surface 22 and an outer surface 12.  Id.   The filter element 10 has a graded pore size from its internal surface to the outside surface 12.  Id.  When the fluid is configured to flow from the internal surface 22 to the outer surface 12, the pore size on the internal surface comprises pore sizes that are larger than pore sizes of the external surface 12.  Id. at col. 3, lls. 46–54.  When the fluid is configured to flow from the outside surface 12 toward the internal surface 22, the internal surface 22 comprises pore sizes that are smaller than pore sizes of the external surface 12.  Id. at col. 3, lls. 36–46.  The graded porosity is beneficial, because as the fluid is filtered, the particulate contaminants penetrate throughout the depth of the filter element depending on their size.  Id.  It would have been obvious for Berger’s filter element 95 to have the graded porosity, depending on the direction of flow through the filter 95, to achieve this benefit.
Claims 11 and 16 require that the filter of claims 9 and 10, respectively, comprises a pore size differential that is between about 10% and about 100%.
The term “about” does not render the claim indefinite.  Rather, a person of ordinary skill in the art would understand that the pore size differential is between 10 and 100%, with some minor variation.  See MPEP 2173.05(b)(III).
The disclosure fails to indicate that the claimed pore size differential is critical, because there is no evidence of unexpected results.  Spec. [0025], [0026].
Hamlin teaches that the pores of the inside surface 22 are larger than the pores on the outside surface 12 of the filter.  Hamlin col. 4, lls. 52–57.  The reference fails to disclose the pore size differential between the inside surface 22 and the outside surface 12.  However, the reference teaches that the pore size of the filter can be varied to suit the ultimate application of the filter.  Id. at col. 6, lls. 40–47.  The reference also teaches that the gradient structure allows the particulate contaminants to be filtered throughout the depth of the filter, depending on their size.  Id. at col. 3, lls. 43–46.  Therefore, it would have been obvious to use routine experimentation to determine the optimal pore size differential between the inside surface 22 and the outside surface 12 depending on the ultimate application of the filter, and the size of the particles being filtered.  See MPEP 2144.05(II).  
Additionally, “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  MPEP 2144.05(III)(A) (internal citations and quotations omitted).  Here, the disclosure fails to indicate that the claimed range is critical.  Therefore, any difference between the claimed invention and the prior art with respect to the pore size differential fails to patentably distinguish over the prior art.
Claim 12 
The term “generally” does not render the claim indefinite.  Rather, a person of ordinary skill in the art would understand that the filter has a homogenous fiber distribution, with some potential minor variation.  See MPEP 2173.05(b)(I).
Berger’s filter element 90 or 95 comprises fibers having a generally homogenous fiber distribution because the element 90 or 95 comprises a web of entangled bicomponent fibers.  Berger col. 9, lls. 39–50.
However, Berger’s filter element 90 or 95 can be used to filter liquid or gas.  Berger col. 6, lls. 61–66.  Hamlin teaches a filter element 10 that can be used to purify gas or liquid.  Hamlin Fig. 1, col. 3, lls. 29–46.  The filter flows in a cross-flow direction because it moves from inside to outside (or vice versa) through the filter element 10.  Id.  It would have been obvious for Berger’s filter element 90 or 95 to be used in cross flow filtration device because this is a conventional mechanism for filtering liquid or gas.
Claim 13 requires using the filter of claim 1 in a cross flow filtration device or a vacuum filtration device. Claim 14 describes a cross-flow filtration device comprising the tubular porous fiber filter of claim 1.  Claim 15 describes a vacuum filtration device comprising a tubular porous fiber filter of claim 1.
With respect to claim 13, the claim fails to patentably distinguish over the prior art because it describes the manner of using the device of claim 1, rather than its structure.  See MPEP 2114(II).
However, Berger’s filter element 95 can be used to filter gas.  Berger col. 6, lls. 61–66.  The reference fails to disclose the filter element 95 being used in a cross-flow filter device or in a vacuum filtration device.
However, Yoo discloses a vacuum cleaner.  Yoo Figs. 1–3, [0026].  The vacuum cleaner comprises a separating member 35, which is used to filter contaminants from the air being suctioned through the vacuum.  Id. at Fig. 3, [0031].  The vacuum cleaner is a vacuum filtration device because it suctions air, and filters it though the separating member 35.  Id.  The vacuum cleaner is a cross flow filtration device because air moves in a cross-wise direction through separating member 35.  Id. at Fig. 3, [0031]. 
It would have been obvious to use Berger’s filter element 95 as the material for Yoo’s separating member 35 because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  MPEP 2144.07.
Note that, when using Berger’s filter material for the material in Yoo’s separating material 35, it would have been a routine, obvious engineering choice for Yoo’s filter to have a wall thickness of 2mm or greater, depending on the desired size of the vacuum.  See MPEP 2144.05(IV)(A).

    PNG
    media_image2.png
    588
    573
    media_image2.png
    Greyscale


Response to Arguments
Claim Objections
The Examiner withdraws the objection to claim 8, in light of the amendment.
35 U.S.C. 102 and 103 Rejections
The Applicant argues that Berger fails to teach the limitations of claim 1, because its filter has a porosity of “over 70%” which the Applicant argues is different from the claimed range of “less than about 70%.”  Applicant Rem. 5, 6.  
The Examiner respectfully disagrees.  The prior art range of “over 70%” anticipates and establishes a prima facie case of obviousness over the claimed range, because the prior art overlaps with the claimed range.  See MPEP 2131.03(II); MPEP 2144.05(I).  
The Applicant argues that the numerical range for the void space allows for better strength of the filter, allows the filer to work under high pressure environments and also provides the self-supporting qualities claimed.  Applicant Rem. 5.  However, there is no evidence that this numerical range provides these benefits, because the disclosure fails to link the claimed void space to improved strength.  See Spec. [0032].  Attorney arguments cannot take the place of evidence where evidence is necessary.  See MPEP 2145(I).
The Applicant also argues that Berger is silent as to the wall thickness elements 90 or 95.  Applicant Rem. 6.
The Examiner respectfully disagrees.  The elements 90 or 95 can have a diameter of 25.1 mm.  Berger Table 1, col. 17, lls. 30–46.  The diameter of the element 90 or 95 is a wall thickness of either element 90 or 95.  The range of 25.1 mm See MPEP 2131.03(I).
The Applicant fails to make substantive arguments with respect to the dependent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776